Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 1 of 16 PageID #: 1247




                              EXHIBIT A
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 2 of 16 PageID #: 1248
                                             EXHIBIT A

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 LANQING LIN,
 YONG SHAN SU,
 LIXIAN QIAN,
 EN LIN XIAO, and
 MEI HUI JIANG,
 on their own behalf and on behalf of others similarly
 situated, and
 LINGMIN YANG,
 on her own behalf,
                                     Plaintiffs,
                                     v.
 EVERYDAY BEAUTY AMORE INC.;
 EVERYDAY BEAUTY ARITAUM CORP.;
 EVERYDAY BEAUTY MISSHA CORP.;
 EVERYDAY AMORE LLC;
 EVERYDAY BEAUTY SHOP, INC.;
 EVERYDAY GROUP LLC;
 EVERYDAY BEAUTY ARITAUM LAB INC.;
 EVERYDAY BEAUTY CORP.;                                       Case No. 18-cv-00729
 EVERYDAY BEAUTY LG INC.;
 EVERYDAY BEAUTY NATURE COLLECTION
 CORP.;
 EVERYDAY BEAUTY SHISEIDO CORP.;
 EVERYDAY BEAUTY SUPPLY INC.;                                 COURT AUTHORIZED
 JOHN DOE CORP. 1;                                            NOTICE OF 29 U.S.C. § 216(b)
 JOHN DOE CORP. 2;                                            COLLECTIVE ACTION
 JOHN DOE CORP. 3;
 JOHN DOE CORP. 4;
 JOHN DOE CORP. 5;
                                                              IMPORTANT NOTICE
 JOHN DOE CORP. 6;
 JOHN DOE CORP. 7;                                            ADVISING YOU OR YOUR
 JOHN DOE CORP. 8;                                            RIGHTS
 JOHN DOE CORP. 9;
 JOHN DOE CORP. 10;
 JOHN DOE CORP. 11;
 XIU QING SU, and
 XIN LIN,
                                     Defendants.
 ---------------------------------------------------------X

TO: Current and former retail sales employees and managers employed at the following stores
any time from December 10, 2015 to October 31, 2017 who did not sign an arbitration
agreement:
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 3 of 16 PageID #: 1249




       (1) EVERYDAY BEAUTY AMORE INC., located at 6301 Eighth Avenue, Store #12-
       13, Brooklyn, NY 11220;
       (2) EVERYDAY BEAUTY ARITAUM CORP., located at 6301 Eighth Avenue, Store
       #21, Brooklyn, NY 11220;
       (3) EVERYDAY BEAUTY MISSHA CORP., located at 136-20 Roosevelt Avenue, Unit
       202-205, Flushing, NY 11354 and;
       (4) EVERYDAY AMORE LLC, located at 40-24 College Point Boulevard, Suite B211,
       Flushing, NY 11354;
       (5) EVERYDAY BEAUTY SHOP, INC., located at 163 Hester Street, Store B, New
       York, NY 10013;
       (6) EVERYDAY GROUP LLC, located at 63 Flushing Avenue, Unit 148, Brooklyn, NY
       11205;
       (7) EVERYDAY BEAUTY ARITAUM LAB INC., located at 2038 86th Street,
       Brooklyn, NY 11214;
       (8) EVERYDAY BEAUTY CORP., located at 63 Flushing Avenue, Unit 148, Brooklyn,
       NY 11205;
       (9) EVERYDAY BEAUTY LG INC., located at 135-24 Roosevelt Avenue, Flushing,
       NY 11354;
       (10) EVERYDAY BEAUTY NATURE COLLECTION CORP., located at 136-20
       Roosevelt Avenue, Flushing, NY 11354;
       (11) EVERYDAY BEAUTY SHISEIDO CORP., located at 63 Flushing Avenue,
       Brooklyn, NY 11205;
       (12) EVERYDAY BEAUTY SUPPLY INC., located at 6546 Cromwell Crescent, #148,
       Rego Park, NY 11374;
       (13) JOHN DOE CORP. 1, located at 163 Hester Street, Store B, New York, NY 10013;
       (14) JOHN DOE CORP. 2, located at 135-24 Roosevelt Avenue, Flushing, NY 11354;
       (15) JOHN DOE CORP. 3, located at 136-85 Roosevelt Avenue, Flushing, NY 11354;
       (16) JOHN DOE CORP. 4, located at 136-20 Roosevelt Avenue, Unit 213, Flushing, NY
       11354;
       (17) JOHN DOE CORP. 5, located at 136-20 Roosevelt Avenue, Unit 129, Flushing, NY
       11354;
       (18) JOHN DOE CORP. 6, located at 7 Catherine Street, Store 7, New York, NY 10038;
       (19) JOHN DOE CORP. 7, located at 18 E Broadway, New York, NY 10002;
       (20) JOHN DOE CORP. 8, located at 136-95 Roosevelt Avenue, Flushing, NY 11354;
       (21) JOHN DOE CORP. 9, located at 135-28 Roosevelt Avenue, Flushing, NY 11354;
       (22) JOHN DOE CORP. 10, located at 115 Bowery, New York, NY 10002; and
       (23) JOHN DOE CORP. 11, located at 136-79 Roosevelt Avenue, Flushing, NY 11354;

(hereinafter “Defendants”)

        If you worked as retail sales employees and/or managers at any of the stores above at any
time since December 10, 2015 to October 31, 2017, the purpose of this Notice is to advise you of
this lawsuit, and to further advise you of certain rights you may have with respect to this action.

       Plaintiffs LANQING LIN, YONG SHAN SU, LIXIAN QIAN, EN LIN XIAO and MEI
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 4 of 16 PageID #: 1250




HUI JIANG have brought this action on behalf of all other current and former retail sales
employees and managers at any time since December 10, 2015 to October 31, 2017, alleging that
they were not paid at least the minimum wage for all hours worked; (ii) were not paid overtime for
all hours worked over 40.

        The lawsuit seeks monetary damages under the Fair Labor Standards Act (29 U.S.C. 201 et
seq.)

         THIS NOTICE is meant to advise you of your right to participate in this lawsuit as a claimant
and plaintiff under the Fair Labor Standards Act, if you worked for one of the stores above at any
time from December 10, 2015 to October 31, 2017 and you did not sign an arbitration agreement.
The Fair Labor Standards Act claims allege employees: (i) were not paid at least the minimum wage
for all hours worked; (ii) were not paid overtime for all hours worked over 40.

        No determination has been made that you are owed any amount money, and the Court is not
endorsing the merits of this lawsuit or advising you to participate in this lawsuit. You are under no
obligation to respond to this notice.

        Federal law prohibits Defendants from retaliating against you or discriminating against
you if you wish to join this lawsuit

 YOUR LEGAL RIGHTS AND OPTIONS IN THIS LAWSUIT

 ASK TO BE INCLUDED                If you wish to be included, you must complete the form at the end
                                   of this Notice.
 DO NOTHING                        By doing nothing, you will not be included in the portion of the
                                   lawsuit relating to claims under the Fair Labor Standards Act.

        Your options are explained in this notice. To ask to be included in this lawsuit, you must
act before [60 days from date notice is sent out.]

01. Why did I get this notice?
       You are getting this notice because s o me o f t h e Defendants’ records show that you
work or worked at a store covered by the claims in this case at some time from December 10, 2015
through October 31, 2017.

02. What is this lawsuit about?
        This lawsuit is about whether employees were properly paid in accordance with federal law.
In the portion of the lawsuit brought under the Fair Labor Standards Act (“FLSA”), the lawsuit alleges
that Defendants (i) failed to pay employees the full minimum wage for all hour worked; (ii) failed to
pay overtime for all hours worked over 40.

        Defendants deny these allegations.

03. What damages is the lawsuit seeking?
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 5 of 16 PageID #: 1251




        The lawsuit is seeking to recover unpaid minimum wages, overtime pay, and “liquidated
damages,” which doubles the amount of alleged wages owed. The lawsuit is also seeking recovery of
costs and attorneys’ fees.

04. What happens if I join the lawsuit?
       If you choose to join this lawsuit, you will be bound by any ruling, settlement or judgment,
whether favorable or unfavorable. You will also share in any proceeds from a settlement or a favorable
judgment.

        By joining this lawsuit, you designate Plaintiffs LANQING LIN, YONG SHAN SU,
LIXIAN QIAN, EN LIN XIAO and MEI HUI JIANG as your representatives, and to the fullest
extent possible, you designate Plaintiffs and their counsel to make decisions on your behalf concerning
the case, the method and manner of conducting the case, and all other matters pertaining to this lawsuit.
Decisions made and agreements entered into by Plaintiffs relating to the lawsuit will be binding on
you if you join the lawsuit.

        While this lawsuit is pending, as part of the discovery process, you may be asked to
provide documents or information relating to your employment, which may include responding
to written questions or answering questions in person under oath, either before or at trial. For
this reason, if you join the lawsuit, you should preserve all documents relating to the Defendants
currently in your possession. You also may be asked to sit for a deposition scheduled at your
convenience and/or asked to testify at a trial in the Eastern District of New York Courthouse.

05. Can Defendants and/or my current employer retaliate or fire me if I join the lawsuit?
       No. It is a violation of Federal law for any of the Defendants to fire, discipline, or in any manner
discriminate or retaliate against you for taking part in this case.

06. Does my immigration status matter?
       No. Your immigration status does not affect your entitlement to recover any back wages
that might be owed or to participate in the lawsuit.

07. How do I ask the Court to include me in the case?
        Enclosed is a form called the “Plaintiff Consent Form.” If you choose to join the lawsuit,
it is extremely important that you read, sign, and promptly return the Plaintiff Consent
Form.

        The Plaintiff Consent form must be sent to the following address:

                                             Douglass C. Palmer
                                              Clerk of the Court
                                          United States District Court
                                         Eastern District of New York
                                           225 Cadman Plaza East
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 6 of 16 PageID #: 1252




                                         Brooklyn, New York 11201

        RE: LIN, et al. v. EVERYDAY BEAUTY AMORE INC. et al.

The signed Plaintiff Consent Form must be postmarked by (60 days from mailing). If your
Plaintiff Consent Form is not postmarked by (60 days from mailing), you may not be able to
participate in the federal law portion of this case or share in a monetary damage if monetary
damages are found to be owed.

08. Do I have a lawyer in this case?
       If you choose to join this lawsuit, you will be represented by Plaintiffs’ Counsel:

                                   John Troy and Aaron Schweitzer
                                           Troy Law, PLLC,
                                 41-25 Kissena Boulevard, Suite 119,
                                      Flushing, New York 11355,
                                      Telephone: (718) 762-1324.
                                     Email: troylaw@troypllc.com

09. Should I get my own lawyer?
        You do not need to hire your own lawyer because Plaintiffs’ Counsel will be working on your
behalf. However, you have a right to hire an attorney of your choice to represent you in this matter. If
you are represented by other counsel, you will need to confer with them regarding their costs and fees.

10. How will the lawyers be paid?
        You will not be required to pay any out of pocket expense for services provided by Plaintiffs’
counsel Troy Law, PLLC. If you choose to be represented by Plaintiffs’ attorneys, their costs and fees
will be paid out of any settlement or money judgment the class receives against Defendants. If there is
no settlement or money judgment, Plaintiffs’ counsel will not receive any fee. Further information
about this Notice, the deadline for joining the lawsuit, the form provided or answers to other questions
concerning this lawsuit may be obtained by contacting the Plaintiffs’ attorney John Troy, Esq.,
telephone number (718) 762-1324. Any communication with Troy Law, PLLC is privileged and
confidential and will not be disclosed to anyone without your permission.

        If you select an attorney other than Plaintiffs’ counsel to represent you in this action, you may
join this lawsuit by submitting an appropriate consent form directly to the Clerk of Court by the
deadline indicated herein.

11. What happens if I do nothing at all?
       If you choose to not join this lawsuit, you will not be affected by any settlement or judgment
rendered in this case, whether favorable or unfavorable.

12. Do the Defendants have a lawyer in this case?
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 7 of 16 PageID #: 1253




       Yes, the attorneys for Defendants are:

                            Felice B. Ekelman and Douglas J. Klein
                                      Jackson Lewis P.C.
                                 666 Third Avenue, 29th Floor
                                     New York, NY 10017
                               Douglas.Klein@jacksonlewis.com


13. This notice has been authorized by the court.
       This notice and its contents have been authorized by District Judge Brian M. Cogan for
the Eastern District of New York. The Court has not yet ruled on whether Plaintiffs’ claims or
Defendants’ defenses have any merit.

       Please do not write or call the court about this notice.

       Although the Court has approved the sending of this Notice, the Court expresses no
opinion on the merits of the Lawsuit.
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 8 of 16 PageID #: 1254




                                CONSENT TO JOIN LAWSUIT


1. I consent to be a party plaintiff in the lawsuit LIN, et al. v. EVERYDAY BEAUTY AMORE INC.,
et al., U.S. District Court, Eastern District of New York, Civil Action No. 18-cv-00729 in order to
seek redress for violations of the Fair Labor Standards Act, pursuant to 29 U.S.C. § 216(b).

2. By signing and returning this consent form, I hereby designate Plaintiffs LANQING LIN, YONG
SHAN SU, LIXIAN QIAN, EN LIN XIAO and MEI HUI JIANG and their counsel Troy Law,
PLLC (“the Firm”) to represent me and make decisions on my behalf concerning the litigation and
any settlement. I understand that reasonable costs expended on my behalf will be deducted from any
settlement or judgment amount on a pro rata basis among all other plaintiffs. I understand that the
Firm will petition the Court for reasonable attorneys’ fees and expenses should this case settle or a
money judgment is received and will receive a proportion of any such gross settlement or judgment
amount. I agree to be bound by any adjudication of this action by a court, whether it is favorable or
unfavorable.

__________________________________________________
Name (printed)

__________________________________________________
Signature                 Date

__________________________________________________
Street Address


__________________________________________________
City, State, Zip


__________________________________________________
Best Telephone Number(s)


__________________________________________________
Email

Mail to:

                                          Douglass C. Palmer
                                           Clerk of the Court
                                       United States District Court
                                      Eastern District of New York
                                         225 Cadman Plaza East
                                       Brooklyn, New York 11201
                  RE: LIN, et al. v. EVERYDAY BEAUTY AMORE INC. et al.
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 9 of 16 PageID #: 1255




              EXHIBIT B
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 10 of 16 PageID #: 1256
                           EXHIBIT B

  美国联邦地区法院纽约州东区法院
  -------------------------------------------
  x
                                                      Case No: 18-cv-00729
  LANQING LIN, （林蘭清）和
  YONG SHAN SU （苏咏珊）                                  依据 29 U.S.C.§216(B)
  LIXIAN QIAN（钱理嫻）                                    的集体诉讼
  EN LIN XIAO（ 肖 恩 淋 ）
  MEI HUI JIANG （江美慧）                                 关于您的
  代表她们自己和其他相同处境的员工,
                                                      合法权益重要通知
  LINGMIN YANG （杨灵敏），
  代表她自己,
                                     原告,
                        -起诉
                          -

  EVERYDAY BEAUTY AMORE INC.;
  EVERYDAY BEAUTY ARITAUM CORP.;
  EVERYDAY BEAUTY MISSHA CORP.;
  EVERYDAY AMORE LLC;
  EVERYDAY BEAUTY SHOP, INC.;
  EVERYDAY GROUP LLC;
  EVERYDAY BEAUTY ARITAUM LAB INC.;
  EVERYDAY BEAUTY CORP.;
  EVERYDAY BEAUTY LG INC.;
  EVERYDAY BEAUTY NATURE COLLECTION
  CORP.;
  EVERYDAY BEAUTY SHISEIDO CORP.;
  EVERYDAY BEAUTY SUPPLY INC.;
  JOHN DOE CORP. 1;
  JOHN DOE CORP. 2;
  JOHN DOE CORP. 3;
  JOHN DOE CORP. 4;
  JOHN DOE CORP. 5;
  JOHN DOE CORP. 6;
  JOHN DOE CORP. 7;
  JOHN DOE CORP. 8;
  JOHN DOE CORP. 9;
  JOHN DOE CORP. 10;
  JOHN DOE CORP. 11;
  XIU QING SU, and
  XIN LIN,
                                  被告。
  -------------------------------------------
                                   1
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 11 of 16 PageID #: 1257




致: 现在和曾经于 2015 年 12 月 10 号到 2017 年 10 月 31 日期间在以下门店作为销售员或者
销售经理的，并没有签署过仲裁协议的员工：
   (1) EVERYDAY BEAUTY AMORE INC., located at 6301 Eighth Avenue, Store #12-13,
        Brooklyn, NY 11220;
   (2) EVERYDAY BEAUTY ARITAUM CORP., located at 6301 Eighth Avenue, Store #21,
        Brooklyn, NY 11220;
   (3) EVERYDAY BEAUTY MISSHA CORP., located at 136-20 Roosevelt Avenue, Unit 202-
        205, Flushing, NY 11354 and;
   (4) EVERYDAY AMORE LLC, located at 40-24 College Point Boulevard, Suite B211,
        Flushing, NY 11354;
   (5) EVERYDAY BEAUTY SHOP, INC., located at 163 Hester Street, Store B, New York,
        NY 10013;
   (6) EVERYDAY GROUP LLC, located at 63 Flushing Avenue, Unit 148, Brooklyn, NY
        11205;
   (7) EVERYDAY BEAUTY ARITAUM LAB INC., located at 2038 86th Street, Brooklyn,
        NY 11214;
   (8) EVERYDAY BEAUTY CORP., located at 63 Flushing Avenue, Unit 148, Brooklyn, NY
        11205;
   (9) EVERYDAY BEAUTY LG INC., located at 135-24 Roosevelt Avenue, Flushing, NY
        11354;
   (10) EVERYDAY BEAUTY NATURE COLLECTION CORP., located at 136-20 Roosevelt
        Avenue, Flushing, NY 11354;
   (11) EVERYDAY BEAUTY SHISEIDO CORP., located at 63 Flushing Avenue, Brooklyn,
        NY 11205;
   (12) EVERYDAY BEAUTY SUPPLY INC., located at 6546 Cromwell Crescent, #148, Rego
        Park, NY 11374;
   (13) JOHN DOE CORP. 1, located at 163 Hester Street, Store B, New York, NY 10013;
   (14) JOHN DOE CORP. 2, located at 135-24 Roosevelt Avenue, Flushing, NY 11354;
   (15) JOHN DOE CORP. 3, located at 136-85 Roosevelt Avenue, Flushing, NY 11354;
   (16) JOHN DOE CORP. 4, located at 136-20 Roosevelt Avenue, Unit 213, Flushing, NY
        11354;
   (17) JOHN DOE CORP. 5, located at 136-20 Roosevelt Avenue, Unit 129, Flushing, NY
        11354;
   (18) JOHN DOE CORP. 6, located at 7 Catherine Street, Store 7, New York, NY 10038;
   (19) JOHN DOE CORP. 7, located at 18 E Broadway, New York, NY 10002;
   (20) JOHN DOE CORP. 8, located at 136-95 Roosevelt Avenue, Flushing, NY 11354;
   (21) JOHN DOE CORP. 9, located at 135-28 Roosevelt Avenue, Flushing, NY 11354;
   (22) JOHN DOE CORP. 10, located at 115 Bowery, New York, NY 10002; and
   (23) JOHN DOE CORP. 11, located at 136-79 Roosevelt Avenue, Flushing, NY 11354;
          （以下称“被告”）
     您如果确曾于 2015 年 12 月 10 号到 2017 年 10 月 31 日期间作为售货员或经理在任何
 一家上述门店工作过，本通知的目的是为了告知您一项诉讼正在进行，而本次诉讼可能
 涉及您的相关权益。
     原告林蘭清，苏咏珊，钱理嫻，肖恩淋，江美慧，代表她们自己和其他于 2015 年12
 月 10 号到 2017 年 10 月 31 日期间在上述门店工作过并有类似处境的员工向被告提起诉

                                          2
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 12 of 16 PageID #: 1258




 讼，诉称：(1)没有按照最低工资标准被支付所有工时的工资；(2)每周工作超过 40 小时
 以上，没有被支付超时工作的加班补偿。
   这项诉讼旨在追回「联邦公平劳动标准法」(29 U.S.C. 201 et seq.) 规定的金钱赔
偿。
     本通知是为了告知您，根据「联邦公平劳动标准法」，您有权利作为原告加入这项
 诉讼，只要您于 2015 年 12 月 10 号到 2017 年 10 月 31 日期间在上述任何一家门店工作， 并
 且没有签署仲裁协议：(1)没有按照最低工资标准被支付所有工时的工资；(2)每周工作超
 过 40 小时以上，没有被支付超时工作的加班补偿。
     法院尚未对您是否有权获得任何赔偿做出裁决，也没有批准或者支持该诉讼的价值
 或者好处，法院没有建议您加入诉讼,您也没有义务回复此通知。
                              如果您想要加入此项诉讼,
                 联邦法禁止被告针对您做出任何报复性或者歧视性行动。

  您在本诉讼中的法律权利和选择
  选择加入诉讼   如果您选择加入到本集体诉讼中来，您必须填好本通知后附的同
                    意参加诉讼的表格。
  什么都不做             如果您选择什么都不做，您将不会加入到本案按照「联邦公平劳
                    动标准法」求偿的部分。
     您可以做出的选择已在本通知内进行了解释，如果您想要加入此诉讼，您必须在本
    通知发出之日起 60 日内采取行动。

 1. 我为什么收到这个通知？
    您收到这个通知是因为被告的记录显示，于 2015 年 12 月 10 号到 2017 年 10 月 31
 日期间，您曾经或正在此诉讼覆盖的被告的门店工作过。

 2. 本诉讼是关于什么的？
     本诉讼是关于员工是否按照联邦法律获得适当支付。在本诉讼依据「联邦公平劳动标准
法」的部分诉请中，原告主张被告：(1)没有按照最低工资标准支付所有工时的工资；(2)没有
支付每周工作超过 40 小时以外超时工作的超时工资。
    被告否认上述指控。
 3.本诉讼寻求的损害赔偿有哪些？
    本诉讼的目的是追讨没有被依法支付的最低工资，超时工资，以及最多不超过两倍
 这些欠薪总额的惩罚性赔偿金。本诉讼亦主张由被告承担此项诉讼的律师费和诉讼支出。



                                      3
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 13 of 16 PageID #: 1259




 4.我加入本次诉讼的影响？

     如果您选择加入诉讼，法院针对本次诉讼的裁决，和解或者判决，无论有利还是不
 利的，都将对您具有拘束力。如果和解或者判决对您有利，那么您将有权从调解或者有
 利的判决获得的赔偿中拿走属于您的部分。
     如果您选择加入诉讼，您将指定林蘭清，苏咏珊，钱理嫻，肖恩淋，江美慧，作为您
 的诉讼代表，她们及她们的律师将在此案中最大限度代表您行使权利，包括行使权利的方
 式及过程，以及所有与案件有关的事项。如果您加入诉讼，她们关于此案签订的协议也将
 对您具有拘束力。
     在本案进行过程中，作为程序的一部分，您可能被要求提供关于您和被告的雇佣关系
 的文件或信息，可能包括书面或者亲自口头宣誓在审判前或者审判中回答问题。因此， 如
 果您选择加入本诉讼，您需要保存您现有的与被告有关的文件。您可能也会在您方便 的 时
 候 被 要 求在对方律师楼 审判 前宣 誓证词 作证 即接受问话 ， 或者/以及在纽约东区地
 方法院出庭作证。

 5. 如果我加入诉讼，我的工作会受影响吗？
     不会，联邦法律禁止被告因您加入本案解雇、处罚您或者以任何形式因为本诉讼对您
 进行歧视或者报复。


 6. 我的在美身份有说法吗？
     没有。无论您是否有合法身份您都有权加入本次诉讼，并且有权依法加入本诉讼追讨
 欠薪。


 7. 我要怎样加入本次集体诉讼？


     此信附上《同意加入诉讼表格》。如果您想加入本次诉讼，请您务必仔细阅读填写该
     《同意加入诉讼表格》，并于签名后妥当地返还此表格。
     请您将表格邮寄到以下地址：

                                      Douglass C. Palmer
                                      Clerk of the Court
                                  United States District Court
                                 Eastern District of New York
                                    225 Cadman Plaza East
                                   Brooklyn, New York 11201
                Re: LIN, et al. v. EVERYDAY BEAUTY AMORE INC. et al.
                                      4
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 14 of 16 PageID #: 1260




     您签字的《同意加入诉讼表格》必须在此信邮寄之日起 60 日内寄出。如果您签字的
 《同意加入诉讼表格》没有在此信邮寄之日起 60 日内寄出，您可能无法加入本次诉讼中
 依据联邦法进行求偿的部分或如果有发现有金钱赔偿的话你可能无法分享所获赔偿。

 8. 我在本案中有律师吗？


      如果您选择加入诉讼，您将由原告的律师--蔡鸿章律师楼(Troy Law, PLLC)代理，
                         蔡鸿章律师楼
                41-25 Kissena Boulevard, 119 室,
                      法拉盛, 纽约 11355,
                      电话：(718) 762-1324
                 电子邮箱：johntroy@troypllc.com
 9. 我需要单独聘请律师吗？
     您可以选择由原告律师蔡鸿章律师楼 (Troy Law, PLLC)代理，您不需要自己另外聘
 请律师。然而，您也有权另外选择聘请其他律师参加诉讼。如果您选择其他律师，您需
 要跟律师确认好代理的费用。


 10. 律师费会怎么支付？
      如果您选择由原告律师蔡鸿章律师楼(Troy Law, PLLC)代理，您不需要向原告的律
 师 Troy Law, PLLC 先行支付任何费用。如果原告律师代表您，所有的花销和费用会在从
 被告拿到的任何和解或判决赔偿中扣除。如果没有从被告拿到和解或判决赔偿，原告的
 律师不会拿到任何费用。关于该通知，加入诉讼的截止日期，该诉讼表格，以及任何关
 于本诉讼的其他问题， 您可以致电原告律师到（718）762-1324。您与蔡鸿章律师楼的
 任何谈话都将受到律师- 客户保密要求的保护，并且未经您的允许不得向第三人披露。


     如果您选择由其他律师在本次诉讼中代理您，您可以在《同意加入诉讼表格》中写
 明，并且直接将此表格在截至日期前递交给法院。

 11. 如果我选择什么都不做会怎样？

     如果您选择不加入此诉讼，您不会受本案的任何和解或者判决的影响，无论是有利的还
     是不利的。

 12. 此案中被告有律师吗？

     有，被告的律师为：
                         Felice B. Ekelman and Douglas J. Klein
                                         5
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 15 of 16 PageID #: 1261



                                 Jackson Lewis P.C.
                            666 Third Avenue, 29th Floor
                                New York, NY 10017
                                   (212) 545-4020
                           Douglas.Klein@jacksonlewis.com

 13. 本通知由法院批准派发。
     本通知及其内容已由纽约州东区法院法官 Brian M. Cogan 授权。法院尚未就本案的实体
     问题做出裁判。


     请不要写信或致电法庭书记员询问案件相关问题。


     尽管法官已经批准派发此通知，法院尚未就本案的实体问题给出意见。




                                       6
Case 1:18-cv-00729-BMC Document 83 Filed 12/26/18 Page 16 of 16 PageID #: 1262




                                    同意参加诉讼表格



 1. 我同意成为美国纽约州东区法院正在审理的LIN, et al. v. EVERYDAY BEAUTY AMORE
    INC.,et al., U.S. District Court, Eastern District of New York, 民事诉讼编号 18-cv-00729 一
    案中的原告，并根据「联邦公平劳动标准法」寻求§216（b）条款提供的救济。
 2. 我在此指定原告林蘭清，苏咏珊，钱理嫻，肖恩淋，江美慧及她们的律师蔡鸿章律师
    楼 Troy Law，PLLC 作为我本案的代理人，并授该律师楼就本案诉讼和任何和解问题
    代表我作出决定。我已知悉并理解,该律师楼代表我的合理费用将从我和所有其他原
    告获得的判决或者任何和解赔偿中按比例扣除。我已知悉并理解，如果本案获得和解
    或者获得法院的金钱赔偿判决，律师楼将向法院申请从获得的和解或者判决的金钱赔
    偿总额中扣除合理的律师费和其他花费。我同意受到法院关于本案任何裁决的约束，
    无论是有利的还是不利的。



  姓名（清晰书写）：
  签名：                                                   日期：
  住址：
  城市，州，邮编：
  电话号码：
  电子信箱：




 邮寄到:                             Douglass C. Palmer
                                  Clerk of the Court
                             United States District Court
                             Eastern District of New York
                                225 Cadman Plaza East
                              Brooklyn, New York 11201
               RE: LIN, et al. v. EVERYDAY BEAUTY AMORE INC. et al.




                                            7
